Citation Nr: 0505876	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  02-00 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
seborrheic dermatitis of the forehead, fingertips of the 
hands, and chest, as well as nummular eczema of the hands and 
feet.



INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1968, and from August 1970 to January 1993.

This appeal to the Board of Veterans' Appeals (Board) 
previously arose from July 2000 and June 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia.

The RO denied entitlement to an evaluation in excess of 10 
percent for seborrheic dermatitis of the forehead, fingertips 
of the hands, and chest, as well as nummular eczema of the 
hands and feet.


In February 2002 and August 2003 the Board remanded the claim 
to the RO for further development and adjudicative action.

In November 2004 the RO most recently affirmed the 
determination previously entered.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  Seborrheic dermatitis of the forehead, fingertips of the 
hands, and chest, as well as nummular eczema of the hands and 
feet are productive of disablement compatible with 
exfoliation, exudation or itching, involving an exposed 
surface with no evidence of marked disfigurement.

2.  Seborrheic dermatitis of the forehead, fingertips of the 
hands, and chest, as well as nummular eczema of the hands and 
feet are productive of disablement compatible with at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12 
month period.

3.  Seborrheic dermatitis of the forehead, fingertips of the 
hands, and chest, as well as nummular eczema of the hands and 
feet are not productive of disablement compatible with 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12 month period.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
seborrheic dermatitis of the forehead, fingertips of the 
hands, and chest, as well as nummular eczema of the hands and 
feet have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.118, Diagnostic Code 
7806 (prior to and after August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show that the veteran was treated 
periodically for chronic acquired variously diagnosed skin 
disorders.

An April 1993 VA dermatological examination concluded in a 
diagnosis of seborrheic dermatitis.

In May 1993 the RO granted entitlement to service connection 
for seborrheic dermatitis of the frontal area of the forehead 
and chest, with assignment of a 10 percent evaluation 
effective February 1, 1993.

In April 2000 the veteran submitted an application to reopen 
a claim of entitlement to an increased evaluation for his 
service-connected skin disability.

VA afforded the veteran a dermatological examination in May 
2000.  The examiner noted that the claims file was not 
available for review.  The veteran had been seen in the past 
for treatment of chronic eczema on the hands, forehead and 
chest, and for seborrheic dermatitis.  Seborrheic dermatitis 
had been intermittent since the 1980's.  Nummular eczema had 
been intermittent since February 2000.  Current treatment was 
said to involve Lubriderm lotion and lidex cream.  Pruritus 
and pain were said to been asymptomatic except for mild 
flare-ups.


On examination were seen scaly areas on the distal phalanx of 
each finger.  There was a 2 x 2 1/2 inch area of dermatitis on 
the left temple and small similar areas on the chest.  The 
examination diagnoses were seborrheic dermatitis, forehead 
and chest, and nummular dermatitis on the fingertips.

In August 2000 the veteran was afforded a VA skin diseases 
examination.  The examiner noted that the claims file had not 
been made available for review in conjunction with the 
examination.  He had been seen with seborrheic dermatitis on 
the face and chest, and eczema on the hands and feet.  Both 
were controlled with topical lidex lotion.  He was noted to 
have pruritus and pain.  Dermatitis was said to be itchy.

On examination were seen scaly areas of dermatitis on the 
face, chest, hands and toes.  The skin disorder was seen on 
great toes.  There were scaly exfoliating areas of dermatitis 
in the above areas.  There were no systemic or nervous 
manifestations.  No diagnostic and clinical tests were 
needed.  The examination diagnoses were seborrheic dermatitis 
of the face and chest, and nummular eczema of the hands and 
toes.

The medical examination and treatment reports, and 
photographs of WDM (initials), MD, have been associated with 
the claims file.  The contemporaneously dated records show 
the veteran was treated for nummular eczema of the hands and 
toes, and scaly fissures on the fingertips.

VA conducted a special dermatological examination of the 
veteran in February 2003.  He was noted to have a history of 
dermatitis on the chest for many years.  Similar dermatitis 
was on the scalp, face and ears at times.  Photos noted the 
veteran had actinic keratoses and lentigines on the face.  
This was constant and progressive because of aging and sun 
exposure.  There was scaly dermatitis on the hands and feet.  
The skin conditions were controlled with topical steroids.  
Keratoses and lentigines were treated with cryotherapy 
(liquid nitrogen).

The examiner recorded there was dermatitis on the face, ears, 
hands and feet, noted to itch at times.  There were no 
systemic symptoms.  The examiner noted that the veteran was 
disturbed by the looks on his face.  There was seborrheic 
dermatitis with patches of eczema on his cheeks, photo-aging, 
and keratoses, lentigines.  He felt that people noticed the 
hand eczema especially when he shook hands with someone.  The 
examination diagnoses were seborrheic dermatitis, nummular 
eczema, and photo-aging (sun damage on exposed areas).


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2004).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. § 4.14.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  

The CAVC has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

A noncompensable evaluation may be assigned for eczema with 
slight, in any, exfoliation, exudation or itching, if on a 
nonexposed surface or small area.  A 10 percent evaluation 
may be assigned for eczema with exfoliation, exudation or 
itching, if involving an exposed surface or extensive area.  
A 30 percent evaluation may be assigned for eczema with 
exudation or itching constant, extensive lesions, or marked 
disfigurement.  A 50 percent evaluation may be assigned for 
eczema with ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or exceptionally 
repugnant.  38 C.F.R. § 4.118; Diagnostic Code 7806 (prior to 
August 30, 2002).

A noncompensable evaluation may be assigned for dermatitis or 
eczema with less than 5 percent of the entire body or less 
than 5 percent of exposed areas affected, and; no more than 
topical therapy required during the past 12 month period.  

A 10 percent evaluation may be assigned for dermatitis or 
eczema with at least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected, or; intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past 12 month period.

A 30 percent evaluation may be assigned for dermatitis or 
eczema with 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of six weeks or more, but not 
constantly, during the past 12 month period.

A 60 percent evaluation may be assigned for dermatitis or 
eczema with more than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or; constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12 
month period.  38 C.F.R. § 4.118; Diagnostic Code 7806 
(effective August 30, 2002).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


Analysis

Preliminary Matter -- Duties to Notify & to Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) [codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)].  It appears that the VCAA is applicable to the 
issues on appeal because the veteran's claims were received 
after November 9, 2000, the effective date of the new law.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  

VA must also advise a claimant as to which evidence the 
claimant must supply, which evidence VA will obtain on his 
or her behalf and provide any evidence in the claimant's 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  


In the present case, the July 2000 rating decision, the June 
2001 rating decision, December 2001 Statement of the Case 
(SOC), the April 2003, and November 2004 Supplemental 
Statements of the Case (SSOCs)cite the law and regulations 
that are applicable to the appeal and explain why the RO 
denied the claim for an increased rating for the veteran's 
skin disability.  

The December 2001 SOC and the November 2004 SSOC set forth 
the text of the VCAA regulations and of critical revisions of 
the applicable rating criteria.  

In addition, in April 2004 the RO sent the veteran a letter 
that explained the expanded VA notification and duty to 
assist obligations under the VCAA.  The letter advised him 
that private or VA medical records would be obtained if he 
provided the names and addresses of all sources of treatment 
and the approximate dates of treatment.  

The letter explained that the RO would help him obtain 
evidence such as medical records, employment records, or 
records from Federal agencies if he furnished enough 
information to enable VA to request them.  The forms 
required to authorize the release of private medical records 
to VA were provided.  

The letter served to put the veteran on notice of the 
applicability and effect of the VCAA and of his rights and 
responsibilities under the new law.  The veteran responded 
to the letter by citing medical treatment reports which had 
already been obtained and associated with the claims file.  

The decision of the CAVC in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the RO) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made before November 9, 2000, the 
date the VCAA was enacted.  


VA believes that this decision is incorrect as it applies to 
cases where the initial AOJ decision was made before the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  

However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini II that essentially 
adopted the same rationale as its withdrawn predecessor, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error.  

In the present case, since the VCAA notification letter was 
not sent to the veteran before the AOJ adjudications that led 
to this appeal, its timing does not comply with the express 
requirements of the law as found by the CAVC in Pelegrini II.  

However, the CAVC in Pelegrini II has left open the 
possibility that a notice error may be found to be non-
prejudicial to a claimant.  All the VCAA requires is that the 
duty to notify be satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  

Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Accordingly, while the VCAA notice was not provided before 
the first AOJ adjudication of the claim, notice was provided 
before the transfer and certification of the case to the 
Board.  After the notice was provided, the veteran was given 
ample time in which to respond.  Thereafter, the case was 
readjudicated and a SSOC was provided to him.  No further 
communication was received from him.  

He has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, notwithstanding Pelegrini II, to 
decide the appeal at the present time does not result in 
prejudice to the veteran.  


With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

The new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  The 
veteran has been afforded numerous opportunities to 
submit additional evidence.  In this case, although the 
VCAA notice letter that was provided to the appellant 
does not contain the "fourth element," the Board finds 
that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to the claim.  

As noted above, the RO's April 2004 letter discussed the 
evidence requirements that apply to the claim at issue and 
advised him of the importance of submitting evidence to 
satisfy these requirements.  The instructions regarding the 
need to submit the specified evidence is the substantial 
equivalent of an explicit request that he submit any evidence 
that he had in his possession.  As noted above, it is also 
relevant that the veteran responded to this notice by citing 
to evidence which had already been obtained and associated 
with the claims file.  

The Board finds that in the context of the entire record the 
content requirements of a VCAA notice have been satisfied and 
that any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  


The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The record reflects that the relevant evidence in this case 
has been developed to the fullest extent possible.  All 
available relevant service department and VA documents have 
been obtained.  The veteran has undergone several VA 
examinations to provide information regarding the current 
status of his skin disability and to obtain the requisite 
medical opinions.  

The record does not identify any additional Government or 
private records which have not been obtained or for which 
reasonable procurements efforts have not been made.  

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law and no further actions pursuant 
to the VCAA need be undertaken on the veteran's behalf.  
Adjudication of the claim may proceed, consistent with the 
VCAA.  

In the circumstances of this case, no further procedural or 
evidentiary development would serve any useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  


Increased Evaluation

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

The veteran in this case seeks entitlement to an evaluation 
in excess of 10 percent for his service-connected variously 
diagnosed skin disability.  He argues that the current 10 
percent evaluation hardly reflects the nature and extent of 
severity of his skin disability.  The Board has reviewed the 
evidentiary record in light of his contentions, and with 
application of all pertinent governing criteria, finds that 
assignment of an increased evaluation is neither warranted 
nor supported by the record.

The current 10 percent evaluation under the previous criteria 
contemplates skin disability productive of exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area of the body.  VA examinations have confirmed 
the presence of seborrheic dermatitis and nummular eczema on 
exposed and extensive area of the body which itch and are 
controlled with topical medications.  

None of the VA examinations concluded in a finding that the 
veteran's skin disability was productive of marked 
disfigurement.  Accordingly, the previous criteria for a 30 
percent evaluation have not been met.  

Similarly, the skin disability has not been shown to be 
productive of ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations diagnosed as 
exceptionally repugnant.  Consequently the previous criteria 
for the maximum schedular evaluation of 50 percent under 
diagnostic code 7806 have not been met.  There exists no 
basis upon which to predicate assignment of an increased 
evaluation for the veteran's skin disability under the 
previous criteria.

A similar situation exists with respect to application of the 
new criteria to the veteran's case at hand.  Effective August 
30, 2002, the veteran may be considered for assignment of an 
increased evaluation under these new criteria.  The current 
10 percent evaluation under these new criteria contemplates 
dermatitis or eczema with at least 5 percent, but less than 
20 percent, of the entire body, or at least 5 percent, but 
less than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12 month period.

The next higher evaluation of 30 percent may be assigned for 
dermatitis or eczema with 20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during the past 12 month period.  This is not 
consistent with the VA examinations of record.  Nowhere in 
the examination reports is the veteran shown have 20 to 40 
percent of body involvement whether it be seborrheic 
dermatitis or nummular eczema.  His treatment modality is 
limited to topical medication with no need for systemic 
therapy, corticosteroids or other immunosuppressive drugs for 
any period of time.

The Board's review of the evidentiary record does not raise a 
question as to which of two evaluations would more properly 
classify the severity of the veteran's skin disability under 
either previous or amended rating criteria.  38 C.F.R. § 4.7.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to an evaluation in excess of 10 percent for his 
skin disability.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).


Extraschedular Consideration

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that the RO 
provided the criteria for assignment of an extraschedular 
evaluation; however, it did not grant an increased evaluation 
on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  


As to the disability presented in this claim, the Board 
cannot conclude that the disability picture is so unusual or 
exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
render impractical the application of the regular rating 
criteria. 

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by his skin disability.  No evidentiary 
basis has been presented upon which to predicate referral of 
the veteran's case to the Under Secretary for Benefits or the 
Director of the VA Compensation and Pension Service for 
consideration of extraschedular evaluation.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
seborrheic dermatitis of the forehead, fingertips of the 
hands, and chest, as well as nummular eczema of the hands and 
feet is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


